Case 2:19-cv-09650-PSG-MRW Document 15 Filed 12/12/19 Page 1 of 1 Page ID #:60




                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

   CARMEN JOHN PERRI                         CASE NO:
                                             2:19−cv−09650−PSG−MRW
                   Plaintiff(s),
         v.
                                             ORDER SETTING SCHEDULING
   R SHALLY, INC. , et al.                   CONFERENCE



                  Defendant(s).




       This matter is set for a scheduling conference on March 2, 2020 at 02:00 PM.

    The Conference will be held pursuant to F.R.Civ. P. 16(b). The parties are reminded of

    their obligations to disclose information and confer on a discovery plan not later than

    21 days prior to the scheduling conference, and to file a joint statement with the Court

    not later than 14 days after they confer, as required by F.R. Civ.P. 26 and the Local

    Rules of this Court. In their F.R.Civ. P. 26(f) Report, the parties shall indicate whether

    they have agreed to participate in the Court's ADR Program, to private mediation or,

    upon a showing of good cause, to a Magistrate Judge for a settlement conference.
    Failure to comply may lead to the imposition of sanctions.

        IT IS SO ORDERED.


   DATED: December 12, 2019
                                         Philip S. Gutierrez
                                         United States District Judge
                                                −1−
